Citation Nr: 1437197	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder; to include depression, bipolar disorder, anxiety disorder, mood disorder, panic disorder, or posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1981 to September 1985 and June 1986 to June 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2014, the Veteran presented testimony at a videoconference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Although the RO indicated the claim stemmed from an August 2009 rating decision, the Veteran submitted additional, relevant private treatment records in November 2008, within one year of the August 2008 rating decision.  Evidence received within the one-year period of a rating decision is considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action is not final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the August 2008 rating decision did not become final, and the claim on appeal stems from that rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran filed a June 2007 claim for a psychiatric condition as secondary to his service connected disabilities, and later filed an April 2012 claim for PTSD.  The VA treatment records reflect June 2004 diagnosis for a mood disorder, December 2004 diagnosis for depression, November 2005 treatment for a known bipolar disorder diagnosis, and February 2009 diagnosis for an anxiety disorder.  The private treatment records further show June 2012 diagnosis for PTSD and a panic disorder.  In light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

In September 2012, subsequent to the RO's September 2012 supplemental statement of the case (SSOC), the Veteran's wife submitted an additional lay statement.  To the extent that this statement is relevant to the claim on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the September 2012 SSOC.  See 38 C.F.R. § 20.1304.  

The Veteran also filed several copies of Dr. S.K.M.'s November 2008 private treatment records and his wife's December 2009 lay statement following the RO's September 2012 SSOC.  He additionally filed evidence related to his January 2013 claims for total disability based on individual unemployability (TDIU) and increased evaluation of his service-connected lumbar spinal disability.  Neither the Veteran nor his representative has submitted a waiver in connection with this evidence; however, the evidence relevant to the issue on appeal is merely duplicative of evidence already of record and considered by the RO.  Therefore, no written waiver is required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).

This case consists almost entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's April 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA records.  The Veteran has moved several times during the course of the appeal.  In an October 2008 statement, he indicated that he had moved to Phoenix, Arizona in January 2008, and received treatment for his psychiatric disability at the VA facility in Mesa, Arizona.  Remand is required for obtaining these treatment records.  

Remand is required to attempt to obtain Social Security Administration (SSA) records.  In a July 2013 statement, the Veteran indicated that he is on the fast track for benefits.  The evidence of record includes a request from the SSA to the Veteran for treatment records related to his service-connected spinal disability.  This suggests that any SSA disability benefits may be related to his spinal problems rather than the issue on appeal; but as it is unclear, the AOJ must attempt to obtain such records.  

Remand is required to obtain service personnel records and potentially mental health clinical records.  The Veteran's service treatment records are of record, and include a notation for May 1985 mental health consultation.  The Veteran reported that a psychologist at the Wiesbaden Army Health Clinic labeled him as "almost a psychopath."  The AOJ should contact all appropriate government repositories for service personnel records and clinical mental health records.

Remand is required to obtain clarification and verification regarding the Veteran's claimed stressors.  The AOJ must contact the Veteran and request specific information regarding his in-service stressors.  The AOJ should use the information in his service personnel records and June 2012 stressor statement to attempt to verify his stressors; particularly his presence at the September 1982 Chinook helicopter crash in Mannheim, Germany and March 1985 helicopter crash south of Mainz Finthen Army Air Field in Germany, and any stressor involving his service on the Demilitarized Zone in Korea.  

Remand is required to attempt to obtain private treatment records.  Moreover, the Veteran has submitted private treatment records from Dr. S.K.M. and Dr. R.W.H.  As discussed above, in November 2008 and December 2008, he submitted additional private treatment records within one year of the August 2008 decision on appeal.  Those records were statements in support of his claim by Dr. S.K.M.  Remand is required to obtain Dr. S.K.M.'s treatment records.  In August 2013, the Veteran submitted also a signed VA Form 21-4142 authorizing the release of Dr. R.W.H.'s treatment records, and indicating treatment in April 2012 and June 2012.  While the evidence of records includes April 2012 and June 2012 treatment records from Dr. R.W.H., as remand is already required for obtaining Dr. S.K.M.'s treatment records; the AOJ should also ensure that there are no outstanding treatment records from Dr. R.W.H.  

Finally, remand is required to obtain a VA examination.  Dr. S.K.M.'s statement suggests that the Veteran's psychiatric disability is either due to his service-connected orthopedic conditions, or aggravated by these service connected orthopedic conditions.  He explained that the chronic pain associated with his orthopedic conditions causes insomnia, and that this lack of sleep has caused severe psychological damage.  He also explained that chronic pain and the inability to perform the activities of daily living have exacerbated the Veteran's depressive symptoms.  Therefore, remand is also required for providing the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact any appropriate location to make a specific request for all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1981 to September 1985.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If the SSA records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.  

4.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged in-service stressors, to include any helicopter crash or service along the Demilitarized Zone in Korea, his presence at the September 1982 Chinook helicopter crash in Mannheim, Germany and March 1985 helicopter crash south of Mainz Finthen Army Air Field in Germany.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.  

5.  Make additional attempts to verify the Veteran's reported stressors.  His statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the Joint Services Records Research Center.  If the AOJ determines that the stressor cannot be verified, a formal finding must be made and documented for the record.  In attempting to verify the September 1982 helicopter crash, review the Veteran's June 2012 stressor statement specifying that the accident occurred near Mannheim, that the helicopter was a Chinook, and that the crash occurred during an Air Show.  

In attempting to verify the March 1985 helicopter crash, review the Veteran's June 2012 stressor statement specifying that the accident occurred south of Mainz Finthen Army Air Field, that blade separation caused the crash, and that two crewmembers died in the crash.  All efforts to verify the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

6.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from any VA facility in Mesa, Arizona for treatment from January 2008 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

7.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. S.K.M. and Dr. R.W.H.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

8.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  

The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner does not have access to the electronic VBMS file, any relevant records such as the private psychological treatment records, service medical records, and service personnel records must be printed and provided to the examiner for review.  An explanation for all opinions expressed must be provided.  

Specifically, the examiner should state all appropriate psychological diagnoses.  

a. If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including Dr. R.W.H.'s June 2012 PTSD diagnosis in the private treatment records.  

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In this case, the evidence of record includes the May 1985 in-service mental health consultation; VA treatment records showing June 2004 diagnosis for a mood disorder, December 2004 diagnosis for depression, November 2005 treatment for a known bipolar disorder diagnosis, and February 2009 diagnosis for an anxiety disorder; and private treatment records showing June 2012 diagnosis for a panic disorder.  

c. The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected orthopedic conditions, including a lumbar spine disorder, right knee disorder, left knee disorders, left hip disorder, and bilateral lower extremity radiculopathy.  The examiner should particularly discuss Dr. S.K.M.'s November 2008 and January 2009 statements as to the relationship between the Veteran's service-connected orthopedic conditions and his bipolar disorder and mood disorder with depressive features due to general medical condition.  The examiner should also consider the Veteran's report of sleep problems in the July 2010 and March 2011 Chattanooga VA treatment records.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



